Election/Restrictions
1.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In addition, claims 3, 6-7 and 14-15, previously withdrawn due to an election of species requirement, are also rejoined and fully examined for patentability.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Juliet Kavanaugh on 5/31/2022. The application has been amended as follows:
Claim 1, line 5: change “a sequencing primer grafted to the gel material, the sequencing primer consisting of” to “[[a]] sequencing primers grafted to the gel material, the sequencing primers consisting of”
Claim 1, line 12: change “and a non-functional primer” to “or a non-functional primer”
Claim 1, lines 13-14: change “each of the sequencing primer and the non-sequencing entity being in its as-grafted form, and wherein the gel material, the sequencing primer” to “each of the sequencing primers and the non-sequencing entity being in its as-grafted form, and wherein the gel material, the sequencing primers”
Claim 10, line 2: change “the sequencing primer” to “the sequencing primers”
Claim 12, line 5: change “a sequencing primer grafted to the gel material, the sequencing primer consisting of” to “[[a]] sequencing primers grafted to the gel material, the sequencing primers consisting of”
Claim 12, lines 11-12: change “and combinations thereof” to “or combinations thereof”
Claim 17, line 2: change “the sequencing primer” to “the sequencing primers”
Claim 19, line 5: change “grafting a sequencing primer to the gel material, the sequencing primer consisting of” to “grafting [[a]] sequencing primers to the gel material, the sequencing primers consisting of”
Claim 19, line 12: change “and a non-functional primer” to “or a non-functional primer”
Claim 19, lines 13-14: change “wherein each of the sequencing primer and the non-sequencing entity is in its as-grafted form, and wherein the gel material, the sequencing primer” to “wherein each of the sequencing primers and the non-sequencing entity is in its as-grafted form, and wherein the gel material, the sequencing primers”
Claim 20, line 2: change “sequencing primer is” to “sequencing primers [[is]] are”
Claim 21, line 2: change “sequencing primer” to “sequencing primers”
Claim 22, line 3: change “the sequencing primer” to “the sequencing primers”

Response to Amendments and Arguments
3.	Applicant’s amendments and arguments filed on 5/17/2022 have been fully considered.  Applicant’s amendment to claims 1 and 12 has obviated the 102 rejection over Bowen.  In view of the amendment to claims 1 and 12 as well as applicant’s persuasive argument as to how amended claims 1 and 12 distinguish over Liu (see pages 12-13 of applicant’s response filed on 5/17/2022), the 102 rejection over Liu has been withdrawn.  Further in view of the examiner’s amendment above, claims 1 and 3-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639